8 N.Y.2d 776 (1960)
Matthew Vaughan, Plaintiff,
v.
Globe Neon Sign Co., et al., Defendants. Service Sign Erectors Co., Inc., Third-Party Plaintiff-Appellant,
v.
Seniors Restaurant, Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued April 1, 1960.
Decided April 28, 1960.
B. Leo Schwarz and Marc Bazin for appellant.
Sidney J. Loeb and Emanuel Morganbesser for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, with costs; no opinion.